Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comment
CN102426361 is the closest prior art for disclosing a human body inspection system used for millimeter wave active three-dimensional holographic imaging. It discloses a rotary scanning device and parallel image processing device used for synthesizing a three-dimensional holographic image of personnel to be inspected according to acquisition data of the first millimeter wave transceiver and the second millimeter wave transceiver and spatial position information of the acquisition data. It also discloses that 3600  scan coverage of the personnel (i.e. 0 to 2∏). It further discloses detecting and recognizing concealed objects However, CN102426361 fails to disclose four concurrently operating threads where one thread is responsible for gradually transmitting the echo data to a memory of the security check system. It fails to disclose instructing, by the thread responsible for movement control and data acquisition according to a current data acquisition state in a process of gradually acquiring the echo data, the thread responsible for imaging processing to read from the memory echo data within an azimuth angle corresponding to a current frame of image . It also fails to disclose obtaining three dimensioning imaging complex data of the human. It further fails to disclose the thread responsible for imaging processing to read from the memory echo data within the azimuth angle corresponding to the current frame of image, and repeating the above steps until the processing and the displaying of the N* frame of image are completed according to a preset rule.
Tsin (WO2012048173A2) is considered an analogous art for showing a surveillance system provided for monitoring an area comprising a processor (i.e., thread)  that can be a single core processor, or a multi- core processor (i.e., multi-thread) or a plurality of processors, each of which can be a single or multi-core processor. The surveillance system has at least one camera 2000 connected to the processor 2002 wherein the processor is enabled to process image data. In addition to the at least one camera other cameras can be connected to the processor as well as additional hardware such as sensors such as proximity sensors, radar, or any other sensor that is applied in a surveillance. The processor also has access to instructions to execute which can be stored on a memory or storage device 2008. The processor can display an image, including a processed surveillance image on a display 2004. However, Tsin fails to disclose  instructing, by the thread responsible for movement control and data acquisition according to a current data acquisition state in a process of gradually acquiring the echo data, the thread responsible for imaging processing to read from the memory echo data within an azimuth angle corresponding to a current frame of image. It fails to disclose performing three-dimensional imaging processing on the read echo data in the thread responsible for imaging processing to obtain three-dimensional imaging complex image data of the human body to be checked; processing the three-dimensional imaging complex image data in the thread responsible for interface displaying, and displaying a formed image obtained after the processing on a human-computer interaction interface; meanwhile, performing hidden article target detection on the three-dimensional imaging complex image data in the thread responsible for detection and recognition, identifying a detected 17ENGLISH TRANSLATION OF INTERNATIONAL PUBLICATION article, and then feeding back a detection and identification result to the thread responsible for interface displaying, so that the thread responsible for detection and recognition marks a position of the hidden article at the human body and a type of the hidden article on the formed image according to the detection and identification result. It also fails to disclose returning to the step of instructing, by the thread responsible for movement control and data acquisition according to a current data acquisition state in a process of gradually acquiring the echo data, the thread responsible for imaging processing to read from the memory echo data within the azimuth angle corresponding to the current frame of image, and repeating the above steps until the processing and the displaying of the N* frame of image are completed according to a preset rule, the obtained N frames of images covering the echo data of the human body to be checked at the 0-2∏ azimuth angles, and N being a positive integer.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the instantaneous invention discloses pre-creating at least four concurrently operating threads where each thread is responsible for one of movement control and data acquisition, imaging processing, interface displaying, and target detection and recognition
None of the prior art of record teaches the above novel features, in combination with the other recited limitations in the claim.
Claims 6 and 11 are allowed for the same reasons as claim 1.
Claims 2-5 are allowed by virtue of being dependent on claim 1. Claims 7-10 are allowed by virtue of being dependent on claim 6. Claims 12-15 are allowed by virtue of being dependent on claim 11

Conclusion
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648